Citation Nr: 0528178	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for a disability 
claimed as intestinal problems.

4.  Entitlement to service connection for residuals of 
frostbite, claimed as peripheral neuropathy, bilateral lower 
extremities.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's recognized service does not include status 
as a POW.

2.  Hypertension is not shown by competent medical evidence 
to have a nexus or relationship to service.

3.  Residuals of a back injury are not shown by competent 
medical evidence to have a nexus or relationship to service.

4.  A disability claimed as intestinal problems are not shown 
by competent medical evidence to have a nexus or relationship 
to service.

5.  Residuals of frostbite claimed as peripheral neuropathy, 
bilateral lower extremities are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 
(2004).

3.  A disability claimed as intestinal problems was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

4.  Residuals of frostbite, claimed as peripheral neuropathy, 
bilateral lower extremities was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated May 2002 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claims.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, VA medical records as well as a 
letter from a private physician were added to the claims 
file.  A rating decision was issued in November 2002 followed 
by a statement of the case in March 2003.  The veteran 
submitted private medical records and the issues were 
remanded by the Board in February 2004 for further 
adjudication.  Additional evidence was added to the claims 
file from the National Personnel Records Center (NPRC).  The 
RO sent the veteran a letter in March 2004 requesting 
information needed concerning his POW status.  A supplemental 
statement of the case was issued in June 2005.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



II.  Service connection

POW 

The determinative question that must be resolved in the 
present matter is whether the record has established that the 
veteran had status as a former POW as defined by statutes and 
regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  The VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2004).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203 (2004).

Generally, a service department determination as to an 
individual's military service shall be binding upon VA unless 
a reasonable basis exists for questioning it. Manibog v. 
Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 2 Vet. App. 
530 (1992).

Several Public Laws to which the veteran's claim is linked 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
prisoner of war.  See, e.g., Former POW Benefits Act of 1981, 
Pub. L. No. 97-37 (1981), Pub. L. No. 100-322 (1988).

In the case of a veteran who is a former POW and who was 
interned for not less than 30 days, certain diseases which 
become manifest to a degree of at least 10 percent at any 
time after active service, shall be considered to have been 
incurred in or aggravated by service, notwithstanding that 
there is no record of such disease during the period of 
service.  These diseases include avitaminosis, beriberi 
(including beriberi heart disease), chronic dysentery, 
helminthiasis, malnutrition (including optic atrophy 
associated with malnutrition), pellagra, any other 
nutritional deficiency, psychosis, any of the anxiety states, 
dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite (if the veteran was interned in 
climactic conditions consistent with the occurrence of 
frostbite), post-traumatic osteoarthritis, peripheral 
neuropathy except when directly related to infectious causes, 
irritable bowel syndrome, or peptic ulcer disease.  This 
presumption can be rebutted where there is affirmative 
evidence to the contrary of intercurrent injury or disease.  
38 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. §§ 3.307, 
3.309(c) (2004). The term beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity.  38 U.S.C.A. § 1112(b) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(c) (2004).

In accordance with the Section 201 of the Veterans Benefits 
Act of 2003, 38 U.S.C.A. § 1112(b) has been amended to 
eliminate the 30 day internment or detainment requirement for 
a former prisoner of war who incurs a psychosis, any of the 
anxiety states, dysthymic disorders, organic residuals of 
frostbite and posttraumatic arthritis.  This amendment also 
codifies cirrhosis of the liver as a presumptive disability 
for a former prisoner of war who was interned for at least 30 
days.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 
183, 117 Stat. 2651 (Dec. 16, 2003).

In the case of a veteran who engaged in combat, VA shall 
accept as sufficient proof of an injury or disease alleged to 
have been incurred or aggravated in such service satisfactory 
lay or other evidence of such incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence.  38 U.S.C.A. § 1154(b).

The veteran contends that he was taken prisoner by the 
Chinese and eventually escaped.  Despite extensive efforts by 
the RO, the veteran's service medical records from his period 
of active service are not available except for his separation 
examination dated in October 1952.  A response from the 
National Personnel Records Center (NPRC) stated that no 
records of the claimant were available, and suggested that 
all such records would have been destroyed in a 1973 fire at 
the NPRC, St. Louis.

The veteran's DD 214 does not indicate that the veteran was a 
POW.  A letter from P.K., M.D., dated in September 2002 
indicated that the veteran was a patient and related stories 
about beatings he received to his back while a prisoner of 
war in Korea.

The RO made a request to the NPRC concerning the veteran's 
POW dates.  NPRC responded that the veteran's record was fire 
related and that it was unable to verify POW dates.  NPRC 
requested a date of capture, return to military control and 
the complete organization assigned to at that time.  The RO 
sent a letter dated in March 2004 requesting this information 
from the veteran; however, there was no response.  

It is noted that although P.K., M.D., may have treated the 
veteran, he had no independent knowledge of whether the 
veteran had been imprisoned or underwent such an escape.  His 
statement is based solely on the contentions of the veteran.  
The service department found that the evidence of record was 
insufficient to support a finding that the veteran meets the 
criteria of a former POW in accordance with 38 C.F.R. § 
3.1(y).  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has stated that the duty to assist is 
not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  The VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  In 
this case, the veteran was specifically asked to provide 
information concerning his alleged POW status so that 
alternate records sources could be searched; however, he 
failed to respond.

Accordingly, it is found that there is insufficient evidence 
to find the veteran was a POW.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis (including degenerative joint 
disease, i.e., osteoarthritis), are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Hypertension

Background

As noted above, the only service medical record available is 
an October 1952 separation examination.  The examination 
noted normal clinical evaluation of the vascular system and 
heart.  The veteran's blood pressure reading was 122/80.

Treatment reports from Arkansas City Medical Clinic dated 
August 1989 to August 2000 show that the veteran was 
diagnosed with hypertension in October 1994.

VA treatment records dated September 2000 to June 2002 show a 
June 2001 examination showed blood pressure to be 135/93, 
pulse 55, respirations 16, and the veteran was afebrile.  It 
was noted that the veteran's hypertension was well controlled 
on his current medication.

At his March 2002 VA examination, the veteran reported that 
since the service he had developed problems with 
hypertension, hyperlipidemia, and gastroesophageal reflux 
disease.  It was noted that the veteran was taking Felodipine 
for high blood pressure.  The veteran indicated that he was 
hospitalized three years ago for evaluation of a myocardial 
infarction that he reported was an anxiety attack.  

The examination showed vital signs to be 98; pulse was 60, 
and respirations 20.  Blood pressure was 140/80 sitting, 
145/75 standing, and lying was 130/70.  The veteran denied 
significant weight change in the past year.  It was noted 
that the veteran was tall and his state of nutrition appeared 
to be adequate.  X-rays of the chest showed normal heart size 
with mild atherosclerosis and there was no infiltrate or 
effusion.  The impression was chronic obstructive pulmonary 
disease type changes.  

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for hypertension.  The 
veteran's service examination dated in October 1952 noted 
normal clinical evaluation of the vascular system and heart.  
Blood pressure reading was 122/80.

Private medical records show that the veteran was diagnosed 
with hypertension in October 1994, approximately 42 years 
after separation from service.

The veteran's allegations of hypertension in service are 
inconsistent with the record, which shows that he did not 
have hyperstension when he completed his active service in 
1952 and also shows that the first diagnosis of hypertension 
was several decades after service.  Thus, even with the 
benefit of the presumptions afforded the veteran under 
38 U.S.C.A. § 1154(b), his current hypertension cannot be 
linked to his active service.

As the record shows no hypertension until over a year after 
separation from service and includes no competent medical 
opinion relating the veteran's hypertension to service, a 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application, and 
entitlement to service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of a back injury

Background

The veteran's October 1952 separation examination showed 
normal clinical evaluation of the spine, other 
musculoskeletal.  There was no evidence of residuals of a 
back injury.  The veteran's DD 214 indicates shell fragment 
wound to the left buttocks in November 1951.

Treatment records from Arkansas City Medical Clinic dated 
August 1989 to August 2000, showed that in September 1996 the 
veteran reported helping on a roof of a building for a 
friend, was reaching over the roof and felt a sudden onset of 
pain in his left side and flank.  The examination revealed a 
lot of tenderness over the muscles and ribs of the left area.  
It was noted that the veteran had good air movement and entry 
and no sign of abnormal sounds in the lungs.  The assessment 
was left flank strain, most likely musculoskeletal.  

VA treatment records dated January to May 2001 show that in 
February 2001 it was noted that the veteran underwent a 
magnetic resonance imaging scan which showed a mild bulging 
of the T10 disc as well as a considerable amount of spinal 
stenosis at L4-5 and a little bit less at L2-3.  The 
impression was spinal stenosis with some mild myelopathic 
changes.  It was noted that the veteran would be placed in a 
formal physical therapy program to start abdominal and 
paraspinal musculature strengthening and stretching.  If the 
veteran was not receiving benefit, it was indicated that they 
might want to consider an epidural steroid injection.

In April 2001, it was noted that lumbar extension activities 
exacerbated the veteran's complaints of leg pain on the right 
side; flexion of the spine relieved it.  It was noted that 
even just sitting down initially relieved his leg pain until 
he sat for a longer time.  The veteran was instructed in 
proper posture for his problem, maintaining more of a flexion 
of lumbar spine and not extension, and lumbar flexion ex.  

In a June 2001 VA primary care note, the veteran reported 
injuries to his low back while in service.  It was noted that 
the veteran had magnetic resonance imaging scan in the past 
which showed mild bulging of the T10 disc as well as a 
considerable amount of spinal stenosis at L4-5 and to a 
lesser degree at L2-3.  The veteran stated that he still had 
some pain but overall he felt that the physical therapy 
really helped him a good deal.  The impression was spinal 
stenosis with continued mild myelopathic changes; improved 
with physical therapy, slight worsening in motor strength 
examination over three months.

At his March 2002 VA examination, it was noted that the 
veteran had full range of motion of all major joints.  He had 
weakness of the left forearm and hand.  It was 1+/5+.  The 
rest of his major muscle groups were 4+/5+.  It was noted 
that an MRI conducted in January 2001 showed a high degree of 
spinal canal stenosis at L4-L5 with what appeared to be a 
large posterior central bulging disc and effacement and 
narrowing of the neural foramina bilaterally at this level.  
Similarly, there was complete circumferential effacement and 
narrowing of the thecal sac at the level of L2-L3 and L3-L4 
with narrowing of the neural foramina, particularly on the 
right, and at the level of L2-L3, there was displacement of 
the contents of the spinal canal to the right of midline.  
There was evidence of some degenerative change, but no gross 
posterior articular facet arthrosis was present.  Schmorl's 
nodes were noted throughout; the L5-S1 disc space appeared to 
be grossly unremarkable.  A thoracic MRI in January 2001 
showed suggestion of bulging of the disc at T10 posteriorly 
with effacement of the anterior thecal sac.  No gross spinal 
canal stenosis was present.  Multiple Schmorl's nodes were 
identified.  A hemangioma of the body of T9 might also be 
present.

A letter from P.K., M.D., dated in September 2002 indicated 
that the veteran was a patient and related stories to the 
physician about beatings he received to his back while being 
a prisoner of war in Korea.  The veteran also reported having 
frozen feet in Korea.  The veteran asked the physician to 
send this letter on his behalf stating that it was possible 
that these injuries had caused his current condition of 
chronic back pain, leg pain, left hand pain, and numbness in 
the bottoms of his feet.  

Medical records from Abay Neuroscience Center dated October 
2002 to March 2003 show that the veteran underwent surgery in 
February 2003 at Wesley Medical Center and his diagnosis was 
severe degenerative L4-5 spinal stenosis, central calcified 
L4-5 disc herniation accompanied by long standing radicular 
symptoms along both lower extremities, most recently on the 
left side.  

Analysis

The veteran contends he incurred a back injury while serving 
in combat, and the record is very clear in establishing the 
veteran's combat service, as he was wounded in Korea.  
Therefore, his allegations of a back injury in service are 
accepted in accordance with 38 U.S.C.A. § 1154(b).  However, 
the incurrence of an injury in service does not in itself 
establish a basis for service-connected disability 
compensation.  In addition to the injury, there must be a 
current disability and there must be medical evidence 
demonstrating that the current disability is the result of 
the injury in service.   In this case, the evidence is 
insufficient to establish a connection between any current 
back disability and active service.

The veteran's October 1952 separation examination showed 
normal clinical evaluation of the spine, other 
musculoskeletal.  There was no evidence of residuals of a 
back injury.  Thus, the evidence tends to show that any 
injury that might have been incurred in service resolved 
completely before the veteran's active service ended.  The 
veteran's DD 214 indicate shell fragment wound to the left 
buttocks in November 1951, but the veteran has already been 
granted service connection for the injury to the buttocks.

There are no medical records of complaints concerning the 
veteran's back until September 1996 when he was seen at the 
Arkansas City Medical Clinic after he reported helping on a 
roof of a building for a friend, and was reaching over the 
roof and felt a sudden onset of pain in his left side and 
flank.

A letter from P.K., M.D., dated in September 2002 indicated 
that the veteran reported receiving a beating to his back 
while a prisoner of war in Korea.  As noted above, the 
veteran's prisoner of war status has not been verified and 
the physician's statement that it was possible that the 
veteran's current conditions could have been due to these 
beatings is based solely on what the veteran reported.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For 
this reason, the statement from P.K., M.D., is inadequate to 
establish a connection between the veteran's current back 
condition and service, and such a connection is an essential 
element in a claim for service connection.

There is no competent medical evidence establishing the 
clinical presence of a back disability on the veteran's 
separation examination, one year after separation from 
service, or at any time prior to 1996.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for residuals of a back disability.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal as to this issue is denied.  38 U.S.C.A. § 
5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



C.  Intestinal problems

Background

The veteran's October 1952 separation examination showed 
normal clinical evaluation of the abdomen, viscera, anus, and 
rectum.  There was no notation of an intestinal disability or 
condition.

Medical records from Arkansas City Medical Clinic dated 
August 1989 to August 2000 show that in October 1990, the 
veteran complained of gastritis symptoms about 1/2 to one hour 
after meals.  He was a little concerned about gallbladder 
disease.  The examination showed the veteran to be nontender 
over that area, was more tender in mid epigastric area.  The 
examiner believed the veteran had gastritis and would be 
treated with Axid.  Later in October 1990, the veteran 
indicated he was doing quite well and no longer had symptoms 
of gastritis.  In February 2000, it was noted that the 
veteran was to have his prostate and hemorrhoids checked.  
Bowel movements and urine were noted as within normal limits.  
There was no hematochezia or melena noted.  Guaiac was 
negative.  

VA treatment records show that in November 2000, the veteran 
reported that he was seen in October 2000 and given 
prescriptions for Trazodone and Sertraline and felt sick 
since he received them.  He reported diarrhea and severe 
headaches.  In January 2001 the veteran believed that the 
prescription for Atorvastatin was causing his upset stomach 
and diarrhea.  In April 2001, the veteran reported that the 
Lansporazole was causing diarrhea.  He thought the diarrhea 
was due to stress and was somewhat more relaxed now and 
believed it was the medications.  

At his March 2002 VA examination, it was noted that the 
veteran was on Pepcid for GERD, Felodipine for high blood 
pressure, Naproxen for back pain, and Atorvastatin for high 
cholesterol.  Examination showed the abdomen to be soft and 
nontender with no bruits auscultated.  There was no 
hepatosplenomegaly.  


Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a disability claimed as 
intestinal problems.  The veteran's service examination dated 
in October 1952 noted normal clinical evaluation of the 
abdomen, viscera, anus, and rectum.  Thus, any gastro-
intestinal diseases or injuries he might have had in service 
apparently resolved completely by the time his active service 
ended in 1952.

The veteran was diagnosed with gastritis in 1990 
approximately 38 years after separation from service.  Even 
granting the veteran the benefit of the presumptions required 
under 38 U.S.C.A. § 1154(b), the record does not support a 
grant of service connection.

As the record shows no diagnosis of gastritis or any other 
intestinal disorder until many years after separation from 
service and includes no competent medical opinion relating 
the veteran's gastritis to service, a preponderance of the 
evidence is against the claim.  Any stomach disorders the 
veteran might have had in service resolved completely and his 
current disorders are not the result of any disease or injury 
he had fifty years ago while in service.  Accordingly, 
entitlement to service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

D.  Residuals of frostbite claimed as peripheral neuropathy, 
bilateral lower extremities

Background

The veteran's October 1952 separation examination showed 
normal clinical evaluation of the lower extremities and 
neurologic.  There was no medical evidence of residuals of 
frostbite.

Treatment records from Arkansas City Medical Clinic dated 
August 1989 to August 2000 show that in July 1999 the 
veteran's extremities, pulses, gait, and neurological were 
within normal limits.  

VA treatment records dated in January 2001 showed that the 
veteran reported shrapnel wound injury during the service 
affecting his left hand and buttock area and had had some 
difficulty with pain in the left upper and lower extremities 
for quite a long time.  In February 2001, the veteran 
reported a history of low back and leg pain.  He had had left 
sided leg symptoms over his buttock and hip for pretty much 
the duration over the last few months and started to have 
problems with pain down his right buttock and lateral thigh.  
It was noted that the veteran recently underwent a magnetic 
resonance imaging scan that showed mild bulging of the T10 
disc as well as a considerable amount of spinal stenosis at 
L4-5 and a little bit less at L2-3.  The impression was 
spinal stenosis with some mild myelopathic changes.  The 
examiner noted that the veteran would be placed in a formal 
physical therapy program and start some abdominal and 
paraspinal musculature strengthening and stretching as well 
as ultrasound and deep heat.  A June 2001 assessment 
indicated that the veteran's spinal stenosis was stable on 
conservative therapy.

At his March 2002 VA examination it was noted that capillary 
refill of extremities, fingernails, and toenails were less 
than 2 seconds.  Pulses were 3+ bilateral down to the 
dorsalis pedis.  There were no varicose veins observed.  It 
was noted that the veteran reported a history of frozen 
extremities while a prisoner of war.  

A letter from P.K., M.D., dated in September 2002 indicated 
that the veteran was a patient and related stories to the 
physician about beatings he received to his back while being 
a prisoner of war in Korea.  The veteran also reported having 
frozen feet in Korea.  The veteran asked the physician to 
send this letter on his behalf stating that it was possible 
that these injuries had caused his current condition of 
chronic back pain, leg pain, left hand pain, and numbness in 
the bottoms of his feet.  

Medical records from Abay Neuroscience Center dated October 
2002 to March 2003 show that the veteran underwent surgery in 
February 2003 at Wesley Medical Center and his diagnosis was 
severe degenerative L4-5 spinal stenosis, central calcified 
L4-5 disc herniation accompanied by long standing radicular 
symptoms along both lower extremities, most recently on the 
left side.  

Analysis

The veteran contends that he has peripheral neuropathy of his 
bilateral lower extremities as residuals of frostbite in 
service.  In accordance with 38 U.S.C.A. § 1154(b), the 
veteran's allegations of exposure to cold are accepted.  
However, the veteran's separation examination in October 1952 
is negative for peripheral neuropathy or residuals of 
frostbite, and there are no medical records of complaints 
concerning the veteran's lower extremities until 2001 when 
the veteran reported difficulty with pain in the left upper 
and lower extremities for quite a long time during VA 
outpatient treatment.  The March 2002 VA examination noted 
that capillary refill of extremities, fingernails, and 
toenails was less than 2 seconds.  Pulses were 3+ bilateral 
down to the dorsalis pedis.  There were no varicose veins 
observed.  

Although Abay Neuroscience Center records dated October 2002 
to March 2003 noted that the veteran had severe degenerative 
L4-5 spinal stenosis, central calcified L4-5 disc herniation 
accompanied by long-standing radicular symptoms along both 
lower extremities, there is no competent medical evidence 
indicating that the veteran was diagnosed with peripheral 
neuropathy of the bilateral lower extremities as a result of 
residuals of frostbite during service.

As noted above, a letter from P.K., M.D., dated in September 
2002 indicated that the veteran reported receiving a beating 
to his back while a prisoner of war in Korea.  As noted 
above, the veteran's prisoner of war status has not been 
verified and the physician's statement that it was possible 
that the veteran's current conditions could have been due to 
these beatings is based solely on what the veteran reported.  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent' medical 
evidence."  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For 
this reason, the statement from P.K., M.D., is inadequate to 
establish a connection between the veteran's current spinal 
stenosis and radicular symptoms and service, and such a 
connection is an essential element in a claim for service 
connection.

There is no competent medical evidence establishing the 
clinical presence of peripheral neuropathy, bilateral lower 
extremities, as residuals of frostbite on the veteran's 
separation examination, one year after separation from 
service, or at any time prior to 2001.

For these reasons, it is found that the preponderance of the 
evidence is against the veteran's claims for entitlement to 
service connection for peripheral neuropathy, bilateral lower 
extremities, as residuals of frostbite.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable, and the appeal 
as to this issue is denied.  38 U.S.C.A. § 5107(b);  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a disability claimed as 
intestinal problems is denied.

Entitlement to service connection for a disability claimed as 
intestinal problems is denied.

Entitlement to service connection for residuals of frostbite 
claimed as peripheral neuropathy, bilateral lower extremities 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


